DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a first surgical visualization system, classified in A61B 5/02.
II. Claims 10-15, drawn to a second surgical visualization system, classified in G05B 1/03.
III. Claims 16-20, drawn to a third surgical visualization system, classified in G06F 3/0484.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design as Invention I requires illumination and sensing structures not present in Invention II and Invention II requires a specific processor not found in Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design where Invention I requires illumination and sensing structures not found in Invention III and Invention III requires a specific processor and display not found in Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs where Invention II requires a different processor than that of Invention III and invention III requires a display and different processor not found in Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The prior art applicable to one invention would likely not be applicable to another invention.
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Matthew Voog on 09/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, claim1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“processing capability” is found in claims 4-5 but is not present in the specification.
“per CMOS element” or simply “CMOS element” is found in claim 7 but is not present in the specification.
“measurement detectors” and “programable element” are found in claim 9 but are not present in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, the claim recites “wherein the information indicative of moving particles in the at least a portion of the surgical field comprises a number and velocity of moving particles per CMOS element”; however this does not appear in terminology or in scope in the originally filed specification and thus prima facie lacks adequate written description. Moreover, given that the FGPA is what generates the information indicative of the moving particles as per parent claim 1, and given that this appears to require an entire program (i.e. this is not a simple computation like an FT) it is unclear how/if this could be accomplished by the FGPA and further there does not appear to be sufficient written description for this limitation. Moreover the examiner notes that e.g. “per [any adjective] element”, “per element”, “CMOS element” etc. are not found in the specification and that the number of moving particles is only mentioned in one section, [0284], and it is for the output as a whole not for one element. Likewise there is no description of how to determine this number and instead the only description of that feature is that the intensity is indicative thereof, see [0234]. As such there is inadequate disclosure of calculating the value at all, and even less so on a per-element basis, and even less so using specifically the FGPA. Given as much there is inadequate/insufficient written description to allow one of ordinary skill in the art to make or use an invention commensurate with the scope of the claims.
Regarding claim 9 the claim recites “comprising a plurality of measurement detectors, each coupled to a respective programmable element of the field programmable gate array” ; however this does not appear in terminology or in scope in the originally filed specification and thus prima facie lacks adequate written description. For instance both “measurement detector” and “programmable element” do not exist in the specification. Likewise the subject matter in question also does not appear as the CMOS (i.e. the examiner’s best assumption as to what the “measurement detectors” are as the CMOS comprises an array of elements that detect light) is only stated to be coupled to a DSP in [0234]. The examiner acknowledges that a 1-1 couple would make sense (i.e. this is how one of ordinary skill in the art would couple a CMOS array to an FGPA as each element needs its own processing by definition); however, given the lack of instruction to do so and the lack of clarity (see related 112(b) below) to even interpret this as the CMOS sensor the examiner concludes that the claimed limitations are not described in the specification in adequate/sufficient detail to allow one of ordinary skill in the art to make or use an invention commensurate with the scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5 the claims both iterate that the control parameter “comprises a parameter indicative of processing compatibility”; however, this is prima facie indefinite as it would either directly conflict with parent claim 1 or otherwise would preclude parent claim 1 from operating in two modes despite being required by that claim. In more detail “processing compatibility” ordinarily means that the process is compatible with, i.e. capable of being performed on, the processor. This is not redefined in the claims or specification and in fact is not even present in the specification. However claim 1 requires that the process be configured to operate in both modes. As such it is unclear what sort of, seemingly self-conflicting, parameter would qualify as the claimed control parameter. For compact prosecution the examiner notes that the specification instead has a cloud based “compatibility check”, e.g. see [0147], where a counterfeit device or improper reuse (e.g. expired license) would be held incompatible (i.e. does not meet the service tier’s criteria). For compact prosecution purposes this will be examined below as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130245456 A1 by Ferguson et al. (hereafter Ferguson) and further in view of The Fast Fourier Transform in Hardware: A Tutorial Based on an FPGA Implementation by Slade et al. (hereafter Slade).

Regarding claims 1 and 9, Ferguson teaches: 1. A surgical visualization system to analyze at least a portion of a surgical field, the system comprising:
a laser-light illumination source configured to illuminate the at least a portion of the surgical field with laser-light (see Ferguson’s Fig. 1 noting source 120 includes laser 123 configured to illuminate ROI 140 which, as per [0119] can be a vessel or organ of a patient);
a light sensor configured to receive reflected laser-light (see Ferguson’s Fig. 1 noting camera 130); …
a display (see Ferguson’s Fig. 2B noting display 345); and
a processor (see Ferguson’s [0108]-[0113] which describe that the acts performed by his invention are implemented on one or more processors or other programmable data processing apparatuses), wherein the processor is configured to operate in first mode of operation in which a first metric, displayed on the display, represents a present state of moving particles in the at least a portion of the surgical field, and wherein the processor is configured to receive a control parameter and, based on the control parameter, determine to operate in a second mode of operation (regarding both of these Ferguson teaches that the processor can create both instantaneous and time averaged maps, e.g. see [0031]-[0032] and note that the method includes generating any of instantaneous flow maps, instantaneous perfusion maps, average flow maps, and average perfusion maps for the region of interest. As such the processor is configured to operate in multiple modes where both the first and second modes represent the state of moving particles in the blood/surgical field and where these are specifically present states and aggregate/average states. Additionally the examiner notes that the ‘based on a control’ parameter is both inherent and taught by [0112] given the broad drafting of claim 1 (e.g. the computer does not function from free will but instead acts on the instructions provided to it, i.e. its control parameters); however and for compact prosecution purposes the examiner notes that the applicant may find the rejection of claims 4-5 instructive).
Additionally the examiner notes that Ferguson teaches that the processes of his invention can be implemented on multiple structures which can include data processing systems, computers, hardware, circuits, local and/or remote computers, plural computers, general-purpose computers, special purpose computers, or other programmable data processing apparatus (see Ferguson’s [0108]-[0113], noting that ‘circuits’ is a genus covers FGPAs and that ‘other programmable data processing apparatuses’ appears to be at the very least a synonym for FGPA as in order to be a programmable processing apparatus that is not a computer it appears one would have to be discussing FGPAs per se). Likewise the examiner also notes that Ferguson teaches that his first mode is “instantaneous” as iterated above and clarifies in many places that this is to be done in real-time (see e.g. Ferguson’s [0210], [0219], or [0230]) while also using the more complex spatio-temporal contrast calculation (e.g. [0232], necessitating FT of large data sets and other time consuming/computationally intensive calculations that must be performed for each pixel in the sensor). Likewise it is already taught in the foregoing that this transforms optical data into flow data, but for compact prosecution one could see Ferguson’s very Abstract to determine that this is LSCI. However Ferguson does not explicitly state that his invention includes [claim 1, omitted as indicated by ellipsis above] “a field programmable gate array configured to transform information indicative of the reflected laser-light to information indicative of moving particles in the at least a portion of the surgical field” or a [from claim 9] “a plurality of measurement detectors, each coupled to a respective programmable element of the field programmable gate array” and therefore Ferguson does not explicitly teach all claimed limitations.

However Slade, in the related field of digital signal processing demonstrates that when solving similar problems (see Slade’s Abstract and note that “In digital signal processing, the FFT is one of the most fundamental and useful building blocks available” and “FFT in hardware (i.e. in digital logic, field programmable gate arrays, etc.) is useful for high-speed real time processing” establishing that this art is in the DSP field and also that it relates to real time processing, so as to be in a related field and solving a related problem respectively) one could employ FGPAs to perform the necessary computations (see the Abstract for a summary and/or see III. The FFT in Hardware from pages 8-19 for a full disclosure of how to enact such processing) and that this uses parallel processing and also Slade goes on to teach that this is advantageous (note that Slade’s Abstract iterates that “The hardware FFT performs many of its processing tasks in parallel, hence can achieve order-of magnitude throughput improvements over software FFTs executed in DSP microprocessors” As such one of ordinary skill in the art would be motivated to both use a hardware implementation for FFTs or other similar computations and also to connect each of the output of the image sensor’s elements to the logic/programmable elements of the FPGA in the manner recited in claim 9 as this allows for the parallel processing that is so much faster than the digital/serial processing).
 Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to connect use an FGPA in particular, instead of a different other computer element from among Ferguson’s stated options, connected so as to allow parallel computations and thereby have the plurality of measurement detectors be each coupled to a respective programmable element of the field programmable gate array, as taught by Slade, in order to perform the computations to transform the optical data into information indicative of the movement of particles [which are already taught by Ferguson above] more quickly than they could be implemented in software.

Regarding claim 2, Ferguson further teaches: 2. The system of claim 1, wherein the processor is configured to operate in the second mode of operation, in which a second metric, displayed on the display, represents any of an aggregated state of moving particles in the at least a portion of the surgical field and a present state of moving particles in the at least a portion of the surgical field at a selectable tissue depth (as iterated in the rejection of claim 1, Ferguson’s processor can generate an average (i.e. aggregate, both by definition and one of the means of aggregation proffered by the applicant’s specification) see e.g. [0031]-[0032]).

Regarding claim 3, Ferguson further teaches: 3. The system of claim 1, wherein the second mode of operation differs from the first mode of operation in any of a duration of time or a difference in laser-light frequency (see the rejection of claim 1, noting that the average flow/perfusion maps are generated using a longer duration of data acquisition by definition; however and for compact prosecution purposes see Ferguson’s [0027] and [0029] which cover the average being over multiple cardiac cycles and multiple timepoints before/after a treatment respectively and where instantaneous means exactly its ordinary meaning, e.g. as given in [0216], wherein a gated acquisition over a very short time period relating to e.g. diastole only can be gathered).

Regarding claims 4-5 Ferguson IVO Slade teaches the basic invention as given above in regards to claim 1, where in particular Ferguson teaches that the processing structure of his invention are configured to operate in both the first and second modes. However, Ferguson is silent as to the switching between modes involving a control parameter of the sort claimed in claims 4-5, e.g. a control parameter that relates to the functional tier associated with a user. Therefore Ferguson fails to explicitly teach “4. The system of claim 1, wherein the control parameter comprises a parameter indicative of any of power capacity, memory capacity, bandwidth capacity, and processing compatibility.” Or “5. The system of claim 1, wherein the control parameter comprises a parameter indicative of processing compatibility, wherein processing compatibility indicates a purchased functional tier associated with any of a user or instrument.”
However, the examiner notes that tiered access is a basic concept of the software as a service paradigms which is old, well-known, and nearly ubiquitous in all computer/programming fields and it is well-known how and why to implement such tiered access. For instance it provides users with the ability to pay for only services they need and provides companies with a larger range of customers without the need to develop or maintain different products. See MPEP 2144.03.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to implement Ferguson’s program, which has a computer capable of multiple modes of operation, as multiple tiers in order to advantageously be able to offer multiple products without having to separately develop and maintain multiple programs.

Regarding claim 6, Ferguson further teaches: 6. The system of claim 1, wherein the field programmable gate array comprises an output coupled to an exterior processing device, wherein the exterior processing device is configured to aggregate the information indicative of moving particles in the at least a portion of the surgical field, to calculate a second metric, and to send the second metric to the processor (see Ferguson’s Fig. 2B part 246 and [0110] and note that the processing can be done on one or more of a local or remote computer such that, as modified to use an FGPA above, Ferguson’s invention can use an exterior/remote processing device in the computation of the second metric).

Regarding claim 8, Ferguson further teaches: 8. The system of claim 1, wherein the display is configured to display the first metric and a second metric as an overlay on an image that comprises the at least a portion of the surgical field (the examiner notes that this is drafted as function of the display not a processing step (e.g. there is no image formation/co-registration or other process to examine) thus the examiner notes that Ferguson’s display 345 shown in Fig. 2B is fully capable of displaying such an image. For compact prosecution purposes the examiner notes that the display can display false color images, e.g. see [0190] and Figs. 35-38 or flow data overlaid on models, e.g. Figs. 45-46).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson IVO Slade as applied to claim 1 above, and further in view of US 7496395 B2 by Serov et al. (hereafter Serov).

Regarding claim 7, Ferguson IVO Slade teaches the basic invention as given above in regards to claim 1 and Ferguson further teaches wherein the information indicative of moving particles in the at least a portion of the surgical field comprises a number and velocity of moving particles per CMOS element (as best understood, see e.g. Figs. 14 and 35 noting that the output images have both intensity and velocity and/or see [0014] so as to provide information indicative of the number and velocity of moving particles). However, Ferguson uses a generic “camera” instead of the species of a CMOS sensor and therefore fails to explicitly teach the limitation: “The system of claim 1, wherein the light sensor comprises a complementary metaloxidesemiconductor (CMOS) imaging sensor array”.
However Serov in the same or eminently related field of laser flow imaging (see Serov’s Abstract) teaches that one can use a CMOS sensor array as the camera and that it is advantageous to do so (see Serov’s col. 4 lns. 42-63 which iterate that “CMOS (Complementary Metal Oxide Semiconductor) image sensors progressively developed over the last few years. CMOS image sensor devices are in some way very similar to CCDs. Both technologies are based on photosensitive diodes or gates in silicon. In both solid state devices photons are converted into an electrical charge. The main difference between CMOS and CCD image sensors is basically, that a CMOS image sensor is a 2-D matrix of photodiodes, which can be addressed randomly at a high sampling rate (as described by B. Dierickx et al., in "Random addressable active pixel image sensors", Proc. SPIE 2950, 2-7 (1996)), while in CCD sensors the sampling rate of one pixel is limited to the frame rate. Therefore, CMOS image sensors are able to make both a photographic image of the object under interest and detect rapid intensity changes at each point of the object. Another essential difference is the integration time inherent to CCD but not to all CMOS image sensors. In CMOS image sensors, the photo-current is continuously converted into output voltage as opposed to CCD in which the current is accumulating during a certain period of time that limits the dynamical range of the system, as encountered by Fujii et al.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Ferguson by substituting the camera for a CMOS sensor array as taught by Servo in order to advantageously increase the image sampling rate and allow for a higher dynamic range.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793